DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 04/12/2022. Claims 1-3, 10-13 and 20 are amended. Claim 6 is cancelled. Claim 21 is new. Claims 1-5 and 7-21 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/12/2022, with respect to the rejection(s) of claim(s) 1, 4-5, 7 and 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Hickingbotham; claims 2-3 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Loomas; claim 6 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of McGinley; claim 8 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Bhadri; claims 11, 14-15, 17 and 19 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone; claims 12-13 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone and Loomas; claim 16 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone and McGinley; claim 18 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone and Bhadri; and claim 20 under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Loomas and Gerrone, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasson in view of Gerrone as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, the claim recites “wherein each of the first and second seal assemblies includes a tooth”. It is unclear whether “a tooth” is referring to the tooth of the first seal assembly previously introduced, or introducing a new, separate tooth. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the tooth of the first seal assembly previously introduced.
	Regarding claim 20, the claim recites “the first disposable seal housing” in lines 4-5 on pg. 5. There is insufficient antecedent basis for this limitation in the claim, since a seal housing has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the first disposable seal assembly.
	Regarding claim 21, the claim recites “the seal housing” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a seal housing has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the first seal assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson (US 5743884) in view of Gerrone (US 5458640) (previously of record).
	Regarding claim 11, Hasson discloses (abstract; col. 6 line 20-col. 9 line 33; figs. 1-9) a surgical port system, comprising: 
	a first seal assembly (sealing member 156, col. 9 lines 4-10; fig. 9) including at least one seal (156) and a tooth (includes rib 162, fig. 9); and 
	a shell having a housing (end fitting 152, fig. 9) and a cannula (sleeve 12) that extends from the housing (fig. 8), the housing including a keyed track (track 160, col. 9 lines 4-10), the shell defining a longitudinal axis that extends through the housing and the cannula (figs. 8-9), the housing having a sidewall defining a window therethrough (axial through opening 154 in end fitting 152, fig. 9) that is configured to laterally receive the first seal assembly therethrough from an external position (sealing member 156 mounted through opening 154, col. 9 lines 4-10) so that the shell can support one of the first or second seal assemblies therein at any given time (end fitting 152 supports sealing member 156, fig. 8), the first seal assembly being rotatable in the housing from a first longitudinal position to a second longitudinal position that is vertically offset from the first longitudinal position (sealing member 156 threaded into operative position, which one of ordinary skill would’ve understood to include moving along spiral track to a vertically offset position, col. 9 lines 4-15), and wherein the keyed track causes the tooth to urge the first seal assembly from the first longitudinal position to the second longitudinal position as the tooth cams along the keyed track (rib 162 guided within track 160 as sealing member 156 is threaded and therefore cammed along track 160, col. 9 lines 4-15).
	However, Hasson fails to disclose a second seal assembly including at least one seal; the housing configured to laterally receive the second seal assembly therethrough from an external position.
	Gerrone teaches (col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2), in the same field of endeavor, a cannula and seal system including a first and second seal assembly (interchangeable end seal attachments 21A and 21B, col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2), the second seal assembly including at least one seal (21B, col. 7 line 45-col. 8 line 1), for the purpose of providing interchangeable seals that can be easily removed and exchanged, providing for later reuse of the seals or discarding when the procedure has been completed (col. 7 line 45-col. 8 line 1).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasson’s device to include a second seal assembly, as taught by Gerrone, in order to provide interchangeable seals that can be easily removed and exchanged, providing for later reuse of the seals or discarding when the procedure has been completed.
	Hasson (as modified) further teaches the housing configured to laterally receive the second seal assembly therethrough from an external position (interchangeable second seal assembly would be received through opening 154 of end fitting 152, similarly to first seal assembly, see figs. 8-9 of Hasson).
	Regarding claim 12, Hasson (as modified) teaches the device of claim 11. Hasson further discloses wherein the first seal assembly secures to the shell in the second longitudinal position (sealing member 156 threaded to operative position, which one of ordinary skill would’ve understood to encompass being secured into operative position, col. 9 lines 4-15).
	Regarding claim 13, Hasson (as modified) teaches the device of claim 12. Hasson further discloses wherein the first seal assembly is selectively removable from the shell in the first longitudinal position (leading end 164 introduced to slot entryway 166 in first longitudinal position, which one of ordinary skill would’ve understood to be reached in order to be removed, col. 9 lines 4-15).
	Regarding claim 17, Hasson (as modified) teaches the device of claim 11. Hasson further discloses wherein each of the first and second seal assemblies includes a detent (leading end 164, fig. 9, which positions and holds sealing member 156 relative to end fitting 152 and therefore functions as a detent, and one of ordinary skill would’ve understood to be included on interchangeable seals) and the shell defines a detent slot (slot entryway 166, fig. 9) that is positioned to receive the detent for securing one of the first or second seal assemblies to the shell (col. 9 lines 4-15).
	Regarding claim 19, Hasson (as modified) teaches the device of claim 11. Hasson (as modified) further teaches wherein each of the first and second seal assemblies includes a tooth (one of ordinary skill would’ve understood interchangeable seals to each include rib 162 as discussed above, figs. 8-9 of Hasson) and the window of the shell includes a tooth gap (gaps formed in track 160, figs. 8-9) positioned to receive the teeth of the first and second seal assemblies (figs. 8-9).
	Regarding claim 21, Hasson (as modified) teaches the device of claim 11. Hasson further discloses wherein the window includes a tooth gap (gap formed in track 160, figs. 8-9) positioned to receive the tooth when the seal housing is laterally slid into the window (track 160 receives rib 162 of sealing member 156 when mounted within opening 154, col. 9 lines 4-15).


	Regarding claim 20, Hasson discloses (abstract; col. 6 line 20-col. 9 line 33; figs. 1-9) a method for sealing surgical instrumentation with a surgical port system, the method comprising: 
	laterally inserting, from an external position, a first disposable seal assembly (sealing member 156, which is formed of rubber, a disposable material and consistent with applicant’s spec., para. [0006] of published application, col. 9 lines 4-10; fig. 9) through a window defined in a sidewall of a housing of a shell (sealing member 156 mounted through opening 154 in end fitting 152, col. 9 lines 4-10), the shell including a cannula extending from the housing (sleeve 12, fig. 8); 
	rotating the first disposable seal assembly relative to the housing (sealing member 156 threaded into operative position, col. 9 lines 4-15) to enable a keyed track of the housing (track 160; figs. 8-9) and a tooth of the first disposable seal assembly (includes rib 162) to move the first disposable seal housing from a first longitudinal position to a second longitudinal position that is vertically offset from the first longitudinal position to secure the first disposable seal assembly to the shell (sealing member 156 threaded into operative position, which one of ordinary skill would’ve understood to include moving along spiral track to a vertically offset position to secure sealing member 156 within end fitting 152, col. 9 lines 4-15).
	However, Hasson fails to disclose selectively removing the first disposable seal assembly from the housing for selective replacement with a second disposable seal assembly receivable through the window of the housing.
	Gerrone teaches (col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2), in the same field of endeavor, a cannula and seal system including a housing (reducer subassembly, see at least reducer subassembly 11A in fig. 1) and a first and second seal assembly (interchangeable end seal attachments 21A and 21B, col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2), and selectively removing the first seal assembly from the housing for selective replacement with a second seal assembly (interchangeable end seals 21A and 21B removed and exchanged with each other, col. 7 line 45-col. 8 line 1), for the purpose of providing interchangeable seals that can be easily removed and exchanged, providing for later reuse of the seals or discarding when the procedure has been completed (col. 7 line 45-col. 8 line 1).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasson’s method to include selectively removing the first seal assembly for replacement with a second seal assembly, as taught by Gerrone, in order to provide interchangeable seals that can be easily removed and exchanged, providing for later reuse of the seals or discarding when the procedure has been completed.
	Hasson (as modified) further teaches a second disposable seal assembly (one of ordinary skill would’ve understood interchangeable seals to be made of the same materials and therefore disposable, col. 9 lines 4-15 of Hasson) receivable through the window of the housing (second seal assembly would be received in opening 154 similarly to first seal assembly, see figs. 8-9 of Hasson).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson in view of Gerrone as applied to claim 11 above, and further in view of Hickingbotham (US 2012/0149988 A1) (previously of record).
	Regarding claim 14, Hasson (as modified) teaches the device of claim 11. 
	Hasson further discloses each of the first and second seal assemblies includes disposable material (sealing member 156 may be formed of rubber, which is disposable and consistent with applicant’s spec.; further, one of ordinary skill would’ve understood interchangeable seals to be made of same material, para. [0006] of published application, col. 9 lines 16-26 of Hasson).
	However, Hasson (as modified) fails to teach wherein the shell includes reusable material.
	Hickingbotham teaches (para. [0027]), in the same field of endeavor, a self-sealing surgical tool including a seal assembly (sealing disc 50, fig. 1) and a shell (body 10), the shell includes reusable material (body 10 may be made from titanium, a reusable material, which is consistent with applicant’s spec., para. [0006] of published application, para. [0027] of Hickingbotham), for the purpose of providing a body formed of a material suitable for medical procedures (para. [0027]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasson’s (as modified) device to include the shell including reusable material, as taught in Hickingbotham, in order to form the shell of a material suitable for medical procedures.
	Regarding claim 15, Hasson (as modified) teaches the device of claim 14. Hasson (as modified) further teaches wherein the shell includes titanium (para. [0027] of Hickingbotham) and each of the first and second seal assemblies includes at least one of plastic or rubber (sealing member 156 may be formed of rubber, and one of ordinary skill would’ve understood interchangeable seals to be made of the same material, col. 9 lines 16-26 of Hasson).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson in view of Gerrone as applied to claim 11 above, and further in view of Bhadri (US 2011/0282160 A1) (previously of record).
	Regarding claim 18, Hasson (as modified) teaches the device of claim 11. 
	However, Hasson (as modified) fails to teach wherein each of the first and second seal assemblies supports a gasket to seal one of the first or second seal assemblies within the shell.
	Bhadri teaches (paras. [0096]-[0099]; figs. 9-13), in the same field of endeavor, a cannula system including a seal assembly (second aperture allows lateral movement of LED to lockingly engage and establish fluid seal, para. [0096]; fig. 9), wherein the seal assembly supports a gasket (sealing function can be provided via gasket, para. [0097]), for the purpose of creating a fluid seal between a bottom face of the insert and a distal surface of the chamber (para. [0097]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasson’s (as modified) seal assemblies to support a gasket, as taught by Bhadri, such that each of the first and second seal assemblies supports a gasket, in order to provide a fluid seal between the respective seal assembly and the end fitting, which would ensure a fluid-tight seal between the structures when desired.
Allowable Subject Matter
Claims 1-10 are allowed (see also interview summary mailed 03/24/2022 indicating dependent claim 10 as allowable, incorporating limitations with respect to the geometry of the seal housing).
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art of record cited, US 5743884 to Hasson, fails to disclose the seal assembly including a floating seal and a duckbill seal, and it would not be obvious to one of ordinary skill to modify the device as claimed, since sealing member 156 of Hasson has a threaded configuration to mate with end fitting 152 (figs. 8-9).
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a surgical port, comprising: a shell having a housing and a cannula extending from the housing, the housing having a sidewall defining a window therethrough; and a seal assembly including a floating seal and a duckbill seal, the seal assembly selectively laterally receivable into the housing through the window from an external position, the seal assembly rotatable from a first longitudinal position to a second longitudinal position in the housing vertically offset from the first longitudinal position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771           

/DIANE D YABUT/Primary Examiner, Art Unit 3771